Citation Nr: 0316199	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  94-09 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder.

4.  Entitlement to an increased disability rating for 
bronchial asthma, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


  
ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
November 1967. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1992 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.


REMAND

Review of the veteran's claims at this time would be 
premature.  In September 2002, the veteran indicated that he 
wanted to attend a Travel Board hearing before a Veterans Law 
Judge.  See VA Form 119, Report of Contact, dated September 
19, 2002.  In July 2003, the Board received a letter from the 
veteran again requesting a personal hearing before the Board.  
To accord the veteran due process, the RO should schedule him 
for a hearing before the Board.  See 38 C.F.R. § 20.700 
(2002).

Additionally, the Board notes that although the veteran 
appeared and testified at a hearing before a Veterans Law 
Judge in May 1996, the Veterans Law Judge who conducted that 
hearing is no longer employed at the Board.  Regulation 
requires that the Veterans Law Judge who conducts a hearing 
on appeal participate in any decision made on that appeal.  
See 38 C.F.R. § 20.707 (2002).  



Accordingly, while the Board sincerely regrets the delay, the 
case must be remanded for the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge, in 
accordance with applicable law.  A copy of 
the notice scheduling of the hearing 
should be placed in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



